DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whelan (US 2018/0276942)
Regarding claim 1: Whelan discloses an electronic gaming machine (see ref. 10, figure 3) comprising a composite display device, the composite display device comprising: a primary display device (ref. 14b) that includes a first borderless edge (see figure 3; paragraphs [0036]-[0038]); a secondary display device (ref. 14a) that includes a second borderless edge (see figure 3; paragraphs [0036]-[0038]); a housing for mounting the primary display device and the secondary display device, the primary display device being mounted with the first borderless edge adjacent to the second borderless edge of the secondary display device, thereby forming a display junction between the primary display device and the secondary display device (see paragraphs [0012]; [0013]); and a touchscreen device for receiving touch input from a player of the electronic gaming device, the touchscreen device covering at 

Regarding claim 2: Whelan discloses wherein the touchscreen device covers substantially all of a display surface of the primary display device and substantially all of a display surface of the secondary display device (see paragraph [0012], showing display panel with touch sensor assembly). 

Regarding claim 3: Whelan discloses wherein the secondary display device is mounted above the primary display device, wherein the first borderless edge of the primary display device is an upper edge of the primary display device, wherein the second borderless edge of the secondary display device is a lower edge of the secondary display device (see figure 3, showing secondary display device 14a, mounted above first display device 14b). 

Regarding claims 8, 16, and 17: Whelan discloses further comprising a button deck display device having at least one borderless edge including a third borderless edge, wherein the primary display device includes a fourth borderless edge, wherein the button deck display device is mounted with the third borderless edge adjacent to the fourth borderless edge, wherein the touchscreen device covers at least a portion of the of the button deck display device (see figure 3, showing both first and second displays having four borderless edges each).

Regarding claim 9: Whelan discloses wherein the touchscreen bends at a bend radius of between 200 and 300 millimeters at the display junction (see abstract, showing the touchscreen display screen is flexible and can bend at all angles). 

Regarding claim 10: Whelan discloses further comprising: a credit input device including at least one of a card reader, a ticket reader, a bill acceptor, a coin input device, and a digital wallet interface, 

Regarding claims 11-15 and 18-20: Whelan discloses wherein the instructions further cause the game controller to: receive, from the touchscreen device, an input indicative of a touch gesture beginning on a primary surface of the touchscreen device over the primary display device, traversing across a display junction between the primary display device and the secondary display device, and ending on a secondary surface of the touchscreen device over the secondary display device; and generate and transmit video output to the primary display device and the secondary display device for display to the player in response to the touch gesture (see abstract; paragraphs [0011]-[0013]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Whelan (US 2018/0276942) in view of Loose (US 2017/0004673).
Regarding claims 4, 5, and 7: Whelan discloses the invention substantially as claimed.
However, Whelan does not explicitly disclose wherein the upper edge of the primary display device is rearwardly offset by an offset distance behind the lower edge of the secondary display device; wherein the offset distance is between 3 and 5 millimeters. 
In an analogous invention, Loose teaches wherein the upper edge of the primary display device is rearwardly offset by an offset distance behind the lower edge of the secondary display device; wherein the offset distance is between 3 and 5 millimeters (see abstract; figures 5A, 5B; paragraphs [0043], [0044]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Whelan’s gaming device as taught by Loose’s plurality of displays for the purpose of providing a first and second display to a gaming machine so as to allow more options for receiving output to a gaming machine user during the use of the system. This yields the expected result of increasing the user’s satisfaction and enjoyment in the game system.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Whelan (US 2018/0276942) in view of Mayer et al (US 6,690,337).
Regarding claim 6: Whelan discloses the invention substantially as claimed. 
However, Whelan does not explicitly disclose wherein the secondary display device is mounted horizontally adjacent to the primary display device, wherein the first borderless edge of the primary display device is one of a right edge and a left edge of the primary display device, wherein the second borderless edge of the secondary display device is the other of a right edge and a left edge of the secondary display device. 
In an analogous invention, Mayer et al teaches wherein the secondary display device is mounted horizontally adjacent to the primary display device, wherein the first borderless edge of the primary display device is one of a right edge and a left edge of the primary display device, wherein the second 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Whelan’s display system as taught by Mayer’s multiple display setup for the purpose of having a display system where plurality of displays are positioned side by side, thereby providing setup options for the user of the gaming device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715